DETAILED ACTION
Response to Amendment
The amendment filed on 4 October 2021 has been entered. Claims 1, 2, 4-5, 7-10, 12, 13, 21, and 24 have been amended and are hereby entered. Applicant’s amendment to the Specification, Drawings, and Claims have overcome the objections previously set forth in the Non-Final Action mailed on 8 July 2021.
Claims 1-16, 18-19, 21, and 24 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 27 September 2021 is in compliance with the provisions of 37 CFR 1.97, and the information referred to therein have been considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 2, 13, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 10 is objected to because “a lower portion” in lines 6-7 should read --the lower portion--. Appropriate correction is required.	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, 12, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 9,765,529 B2) in view of Johnson (US 5,433,416 A).
With respect to Claim 1, Porter (Figs. 1-11; annotated Figures on Pages 4-5) discloses a furniture assembly comprising:
a first furniture part comprising:
a first board (18) having at least one first aperture (18a); and
at least one male coupler (52) coupled to the first board, the male coupler (52) being monolithic and extending from a first end to a second end along a first longitudinal axis, the male coupler (52) comprising a first portion (64a) that includes the first end and a second portion (60, 62, 64b) that includes the second end, the first portion (64a) being positioned within the first aperture (18a) of the first board (18) and the second portion (60, 62, 64b) protruding from the first board and comprising at least one first engagement feature (64b);
a second furniture part comprising:
a second board (16) comprising a front surface (30) having at least one second aperture (14); and
at least one female coupler (10) coupled to the second board, the female coupler (10) being elongated along a second longitudinal axis (A) and comprising:
a bottom end (25) and a top end (24), the female coupler (10) positioned within the second aperture (14) so that the top end (24) is flush with the front surface (30) of the second board (see Col. 6, lines 58-67); and
an inner surface (83) that defines a cavity (50) having a cavity axis and comprising an insertion portion (X), a nesting portion (Y), and a locking portion (Z, 58), a width (W) of the cavity (50) measured in a direction transverse to the second longitudinal axis (A) increasing from a first end (Y1) of the nesting portion (Y) that is adjacent to the insertion portion (X) to a second end (Y2) of the nesting portion (Y) that is adjacent to the locking portion (Z), 
wherein the second portion (60, 62, 64b) of the male coupler (52) is inserted into the insertion portion (X) of the cavity of the female coupler and then slid to the locking portion (Z) of the cavity in a direction of the second longitudinal axis (A) of the female coupler, the inner surface of the female coupler along the nesting and locking portions (Y, Z) forming at least one second engagement feature (54) that mates with the first engagement feature (64b) of the male coupler to couple the first and second furniture parts to one another.

    PNG
    media_image1.png
    482
    554
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    572
    581
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    653
    511
    media_image3.png
    Greyscale

Porter fails to disclose that along the nesting and locking portions the inner surface comprises a middle portion, a lower portion extending from the middle portion to the bottom end of the female coupler along a first plane that is oriented at an acute angle relative to the cavity axis, and an upper portion extending from the middle portion to the top end of the female coupler along a second plane that is oriented at an acute angle relative to the cavity axis.
However, Johnson (see annotated Fig. 17 on Page 6) teaches a connection between a first member (80) and a second member (82), wherein the first member (80) comprises a coupler (20) with a channel having a middle portion (A), a lower portion (B) extending from the middle portion to a bottom end of the coupler (20) along a first plane that is oriented at an acute angle relative to a cavity axis (X), and an upper portion (C) extending from the middle portion to a top end of the coupler (20) along a second plane that is oriented at an acute angle relative to the cavity axis (X), the channel thereby forming a second engagement feature (50) having an hour-glass shaped cross-section, and wherein the second member (82) comprises a first engagement feature (40) that is adapted to engage with the channel of the coupler (20).

    PNG
    media_image4.png
    391
    715
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the inner surface along the nesting portion and the locking portion, i.e. the second engagement feature, of Porter such that it has an hour-glass shaped cross-section along section line R-R (Fig. 3), that is modifying the inner surface along the nesting portion and the locking portion to have a middle portion, a lower portion extending from the middle portion to the bottom end, and an upper portion extending from the middle portion the top end, Johnson teaching it is known shape for interlocking two members. 
Further, the modification of the inner surface along the nesting portion and the locking portion, i.e. second engagement feature, of the female coupler to have an hour-glass shaped cross-section would further lend to modifying the shape of the second portion, i.e. first engagement feature, of the male coupler, to have a corresponding shape.
	With respect to Claim 3, Porter in view of Johnson discloses the limitations set forth in Claim 1 and Porter (Figs. 1-11; annotated Figures on Pages 4-5) further discloses that the first portion (64a) of the male coupler (52) comprises a plurality of barbs that engage a sidewall of the first aperture (18a) to couple the male coupler to the first board, and wherein an outer surface of the female coupler (10) comprises a plurality of barbs (20) that engage a sidewall of the second aperture (14) to couple the female coupler to the second board.
	With respect to Claim 4, Porter in view of Johnson discloses the limitations set forth in Claim 1 and Porter (Figs. 1-11; annotated Figures on Pages 4-5) further discloses that the inner surface (83) of the female coupler (10) comprises a first portion (P1) located on a first side of the second longitudinal axis (A) and a second portion (P2) located on a second side of the second longitudinal axis (A), and wherein the first and second portions of the inner surface of the female coupler diverge from one another as they extend from the first end (Y1) of the nesting portion to the second end (Y2) of the nesting portion.
	With respect to Claim 5, Porter in view of Johnson discloses the limitations set forth in Claim 1 and Johnson (see annotated Fig. 17 on Page 6) further teaches that the first engagement feature (40) comprises a groove and the second engagement feature (50) comprises a protuberance.
	With respect to Claim 6, Porter in view of Johnson discloses the limitations set forth in Claim 1 and that the modified second portion of the male coupler (52) has an hourglass shape comprising a waist portion that forms the first engagement feature (40 of Johnson) and wherein the modified inner surface of the female coupler (10) has a protuberance along the nesting portion of the cavity that forms the second engagement feature (50 of Johnson), and wherein the protuberance is configured to nest within the waist portion to couple the male and female couplers to one another.
With respect to Claim 8, Porter in view of Johnson discloses the limitations set forth in Claim 1 and Porter (Figs. 1-11; annotated Figures on Pages 4-5) further discloses that female coupler (10) is a solid structure that is free of any apertures extending in a direction of the cavity axis, and wherein the male coupler (52) is a solid structure that is free of any apertures extending in a direction of the first longitudinal axis.
With respect to Claim 9, Porter in view of Johnson discloses the limitations set forth in Claim 1 and Johnson (see annotated Fig. 17 on Page 6) further teaches that each of the first and second planes intersects the cavity axis (X) at a location that is external to the cavity.
With respect to Claim 10, Porter in view of Johnson discloses the limitations set forth in Claim 1 and that the second portion of the modified male coupler (52) comprises an upper portion that is adjacent to the first portion (64a) of the male coupler and a lower portion that extends to an end of the male coupler, the upper and lower portion (as shown in the annotated Fig. 17 of Johnson on Page 6) converging at a waist portion, and wherein the modified inner surface of the female coupler (10) along the nesting portion of the cavity comprises the upper portion (C, annotated Fig. 17 of Johnson on Page 6) that extends from top end of the female coupler to an apex formed by the middle portion (A, annotated Fig. 17 of Johnson on Page 6)  of the inner surface and the lower portion (B, annotated Fig. 17 of Johnson on Page 6)  that extends from bottom end of the female coupler to the apex, the apex of the inner surface of the nesting portion of the female coupler nesting within the waist portion of the second portion of the male coupler when the male and female couplers are coupled together. 
With respect to Claim 12, Porter in view of Johnson discloses the limitations set forth in Claim 1 and that the first portion of the male coupler (52) forms a first axial portion of the male coupler and the modified second portion of the male coupler forms a second axial portion of the male coupler, the first and second axial portions extending along the first longitudinal axis without overlapping, and wherein the modified second portion of the male coupler and the modified inner surface of the nesting and locking portions of the cavity of the female coupler (10) have an hourglass shape.
With respect to Claim 24, Porter (Figs. 1-11; annotated Figures on Pages 4-5) discloses a furniture assembly comprising:
a first furniture part comprising:
a first member (18) having at least one first aperture (18a); and
at least one male coupler (52) comprising a first portion (64a) positioned within the first aperture (18a) and a second portion (60, 62, 64b) protruding from the first member, the first portion (64a) comprising a plurality of barbs that engage the first member (18) to couple the male coupler to the first member and the second portion comprising an outer surface having a first engagement feature (64b);
a second furniture part comprising:
a second member (16) comprising a surface (30) having at least one second aperture (14); and
at least one female coupler (10) positioned within the second aperture (14), the female coupler (10) being elongated along a longitudinal axis (A) and comprising:
a bottom end (25) and a top end (24) that is flush with the surface (30) of the second member (see Col. 6, lines 58-67);
an outer surface comprising a plurality of barbs (20) that engage the second member (16) to couple the female coupler to the second member, and
an inner surface (83) that defines a cavity (50) having a cavity axis extending in a direction between the bottom and top ends, an insertion portion (X), a nesting portion (Y), and a locking portion (Z, 58), wherein a first portion (P1) of the inner surface located on a first side of the longitudinal axis (A) and a second portion (P2) of the inner surface located on a second side of the longitudinal axis (A) diverge from one another along the nesting portion (Y) of the cavity moving from the insertion portion (X) towards the locking portion (Z, 58), i.e. from a first end (Y1) of the nesting portion to a second end (Y2) of the nesting portion,
wherein the male coupler (52) is inserted into the insertion portion (X) of the cavity of the female coupler and then slid in a direction of the longitudinal axis (A) of the female coupler towards the locking portion of the cavity of the female coupler, the inner surface of the female coupler along the nesting and locking portions (Y, Z) forming a second engagement feature (54) that mates with the first engagement feature (64b) of the male and female couplers to couple the first and second furniture parts to one another.
Porter fails to disclose that along the nesting and locking portions the inner surface comprises a middle portion, a lower portion extending from the middle portion to the bottom end of the female coupler along a first plane that is oriented at an acute angle relative to the cavity axis, and an upper portion extending from the middle portion to the top end of the female coupler along a second plane that is oriented at an acute angle relative to the cavity axis.
However, Johnson (see annotated Fig. 17 on Page 6) teaches a connection between a first member (80) and a second member (82), wherein the first member (80) comprises a coupler (20) with a channel having a middle portion (A), a lower portion (B) extending from the middle portion to a bottom end of the coupler (20) along a first plane that is oriented at an acute angle relative to a cavity axis (X), and an upper portion (C) extending from the middle portion to a top end of the coupler (20) along a second plane that is oriented at an acute angle relative to the cavity axis (X), the channel thereby forming a second engagement feature (50) having an hour-glass shaped cross-section, and wherein the second member (82) comprises a first engagement feature (40) that is adapted to engage with the channel of the coupler (20).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the inner surface along the nesting portion and the locking portion, i.e. the second engagement feature, of Porter such that it has an hour-glass shaped cross-section along section line R-R (Fig. 3), that is modifying the inner surface along the nesting portion and the locking portion to have a middle portion, a lower portion extending from the middle portion to the bottom end, and an upper portion extending from the middle portion the top end, Johnson teaching it is known shape for interlocking two members. 
Further, the modification of the inner surface along the nesting portion and the locking portion, i.e. second engagement feature, of the female coupler to have an hour-glass shaped cross-section would further lend to modifying the shape of the second portion, i.e. first engagement feature, of the male coupler, to have a corresponding shape.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 9,765,529 B2) in view of Johnson (US 5,433,416 A), as applied to Claims 1, 3-6, 8-10, 12, and 24 above, and further in view of Glickman (US 4,353,663 A).
With respect to Claim 11, Porter in view of Johnson discloses the limitations set forth in Claim 1 but fails to expressly disclose that the first and second boards are formed from fiberboard and wherein the male and female couplers are formed from plastic.
However, Glickman teaches a furniture assembly comprising furniture components joined together a pin and a holding piece, wherein furniture components can be made of a particle, which is a type of a fiberboard, (see Col. 2, lines 12-25) and wherein the pin and the holding piece are made of a plastic material (see Col. 6, lines 10-27 and Claims 11 and 13). 
Further, Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice. In re Leshin, 125 USPQ 4 16.
It is also a common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, and potential aesthetics, etc., for the application, intended use, and design considerations for that material. MPEP 2144.07.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to use couplers made of plastic with furniture parts made of particle board as preferred choices of materials, Glickman teaching it is known choice of materials in the art of furniture assemblies.

Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to Claim 2, Porter in view of Johnson discloses the limitations set forth in Claim 1. However, Porter and Johnson fails to fairly show or suggest, alone or in combination, that the female coupler is compressed inwardly towards the second longitudinal axis by a sidewall of the second aperture of the second board to reduce the width of the cavity at the first end of the nesting portion.
	With respect to Claim 7, Porter in view of Johnson discloses the limitations set forth in Claim 1. However, Porter and Johnson fails to fairly show or suggest, alone or in combination, that the second board applies a compressive force onto the female coupler such that the outer surface of the female coupler takes on a concave shape in a direction of the second longitudinal axis.
Claims 13-16, 18-19, and 21 are allowed.
The prior art fails to fairly show or suggest, alone or in combination, a furniture assembly comprising all the limitations of amended Claim 13. Specifically, the prior art, Porter in view of Johnson, fails to fairly show or suggest, alone or in combination, a furniture assembly, wherein the body portion of the female coupler is compressed by the sidewall of the second aperture of the second board in a direction towards the longitudinal axis to force the inner surface of the female coupler to frictionally engage an outer surface of the second portion of the male coupler as the male coupler slides within the nesting portion of the cavity.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.C./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678